Per Curiam:
We think the publication alleged in the complaint was libelous per se, and that the court should have granted the plaintiff’s motion for judgment. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the plaintiff’s motion for judgment granted, with ten dollars costs, with leave to the defendant to withdraw demurrer and to answer within twenty days on payment of costs in this coxxrt and at Special Term. Present—Ingraham, P. J., Laughlin, Scbtt, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and plaintiff’s motion for judgment granted, with ten dollars costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.